Citation Nr: 0931102	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a left shoulder 
condition.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to service connection for a right elbow 
condition.

6.  Entitlement to service connection for a right hand and 
wrist condition.

7.  Entitlement to service connection for a stomach 
disability.

8.  Entitlement to service connection for a right ankle 
disability.

9.  Entitlement to service connection for a headache 
disability.

10.  Entitlement to service connection for a 
temporomandibular joint condition.

11.  Entitlement to service connection for bilateral knee 
problems.

12.  Entitlement to service connection for a psychiatric 
condition, to include post traumatic stress disorder (PTSD), 
major depressive disorder and bipolar disorder.

13.  Entitlement to service connection for a left elbow 
condition.

14.  Entitlement to service connection for a left hand and 
wrist condition.

15.  Entitlement to service connection for bilateral hearing 
loss.

16.  Entitlement to service connection for bilateral 
tinnitus.

17.  Entitlement to service connection for nasal problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, F.C. and A.C.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty for training in the Army 
Reserve from June 1981 to December 1981, and from October 
1991 to June 1992, with the Army National Guard, with 
additional inactive service with the New York and Texas 
National Guard.  

The matters of PTSD and knee problems come before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the RO in St. Petersburg, Florida, which 
denied service connection.  The remaining matters arise from 
a November 2006 rating decision which also denied service 
connection.  

The appellant testified before the undersigned at a February 
2009 hearing at the RO.  A transcript has been associated 
with the file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand the appellant's claims so that 
additional examinations may be scheduled and additional 
records obtained.  

The appellant submitted three sets of authorized release 
forms in July 2009 to obtain records related to his neck, 
back, shoulder, knee, stomach, nose and psychiatric 
conditions, and general medical issues.  Having identified 
potentially relevant records, the Board must remand to 
discharge VA's obligations to assist the appellant acquire 
evidence in support of his claims.  See 38 C.F.R. § 3.159.  
The Board notes that while some of the providers identified 
have previously submitted some records, the appellant 
indicates a tremendous amount of medical care.  To ensure 
completeness, the RO should request complete records from all 
the identified providers.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

Knees

While the appellant contends that his knee disabilities are 
the result of the 1984 motor vehicle accident discussed 
above, the Board notes that there were other instances of 
knee injury during his inactive service.  A June 1986 
treatment note indicates left knee patella tendonitis.  The 
appellant has a current diagnosis of early degenerative 
changes of the left knee by x-ray.  A June 1993 line of duty 
determination indicates that the appellant had valgus stress 
to the right knee with medial ligament strain.  A July 1993 
follow up note indicates that the appellant may have had a 
medial meniscus injury.  The appellant injured his right knee 
in November 1995, and underwent arthroscopy of the right knee 
in January 1996.  It is not clear whether the November 1995 
injury aggravated a pre-existing condition or constitutes an 
entirely separate cause for the arthroscopy.  

While the appellant contends that he has a left knee 
disability as the result of the 1984 motor vehicle accident 
discussed above, the Board notes that there was another 
instance of knee injury during his inactive service.  A June 
1986 treatment note indicates left knee patella tendonitis.  

No left knee disorder has been identified in the years 
immediately following separation from service.  The appellant 
was treated following additional motor vehicle accidents in 
April and June 2001 and March 2004, with no identified left 
knee disorder.  In June and July 2001, the appellant's 
brother, a doctor, saw him for treatment following the two 
accidents that year, noting bilateral knee pain complaints.  
The initial treatment after the June 2001 crash indicates 
some swelling and pain, but this was not reported again.  The 
entry includes an International Code of Diagnosis 719.46.  
This code number is interpreted as 719.4, referring to pain 
in joint, with 6, localizing the pain to lower leg.  A 
September 2003 record from the appellant's brother again 
notes complaints of bilateral knee pain, without any specific 
diagnosis or physical findings.  The appellant was also 
evaluated by his brother in December 2004, in which knee 
disorders were not among problems prior to the March 2004 
accident.  Additionally, the appellant had no specific knee 
complaints at the time.  He had diminished range of motion 
and strength and tone, but the diagnosis listed was lumbar 
radiculopathy, not a distinct knee disorder.  A September 
2005 x-ray study was interpreted to show early degenerative 
changes of the right knee and an unremarkable left knee.  The 
May 2006 evaluation for the March 2004 accident made no 
reference to a knee disability.  

Finally, in September 2006, the appellant had an MRI of the 
bilateral knees.  The appellant received an "OA" 
(osteoarthritis) pain diagnosis.  The appellant was also 
diagnosed with degenerative changes of the left knee by MRI 
in October 2006.  The appellant was not provided a VA 
examination pursuant to his claims.  The Board concludes that 
an examination of the knees to determine the likely etiology 
of his bilateral knee disabilities is warranted pursuant to 
VA's duty to assist.  See McLendon, supra.

Psychiatric Claim

The appellant contends that he has a psychiatric disability, 
to include PTSD and bipolar disorder, as a result of 
inservice sexual assault.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

The appellant testified before the undersigned regarding 
repeated sexual assaults during his initial training period 
in 1981.  These stressors do not, at present, have credible 
supporting evidence that they occurred.  The Board notes that 
there is an alternative basis for service connection.  

A diagnosis of PTSD, due to motor vehicle accidents, was 
offered by the appellant's brother, a medical doctor.  The 
appellant's brother appears to be a general practitioner, not 
a psychiatrist.  VA policy indicates that initial VA mental 
disorder examinations are to be conducted by a board 
certified psychiatrist, a licensed psychologist, a psychiatry 
resident under close supervision of an attending psychiatrist 
or psychologist, or a psychology intern under close 
supervision of an attending psychiatrist or psychologist.  
VBA Fast Letter 05-01 (Feb. 9, 2005).  The Board cannot 
accept this diagnosis for service connection purposes.  
Furthermore, the appellant had, at the time of his brother's 
diagnosis, just been through two additional motor vehicle 
accidents, which could also be the cause of his PTSD.  

The appellant's 1984 motor vehicle accident is corroborated 
by the appellant's father's testimony before the undersigned.  
The incurrence element is met, for this stressor at least.  
See 38 C.F.R. § 3.304(f).  

The Board remands for a medical examination to determine 
what, if any, psychiatric disability the appellant has and 
the most likely etiology of the disability(ies), to include 
the 1984 motor vehicle accident.  See McLendon, supra.  

Left Elbow, Wrist and Hand

The appellant contends that he injured his left arm in the 
1984 motor vehicle accident.  The service treatment records 
reflect that in September 1988 he also fell into a foxhole 
during a training exercise, injuring his left hand.  He fell 
onto his left elbow in January 1992 during a period of active 
duty.  X-rays at the time were negative.  The appellant has 
had complaints of left elbow pain during some recent 
treatment.  Given the appellant's complaints of pain before 
the undersigned and documented injury during a training 
period, the Board finds that a medical examination is 
necessary for the left elbow, wrist and hand.  See McLendon, 
supra.  

The Board also notes that the appellant injured his left hand 
in June 2002.  The examiner should note whether any left hand 
or wrist injury is at least likely related to service as 
opposed to this intercurrent injury.

Hearing Loss and Tinnitus

The appellant contends that he has hearing loss and tinnitus 
as a result of noise exposure during training exercises.  

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

On the authorized audiological evaluation at induction in 
March 1981, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
5
5
5
0
0

Speech recognition scores were not recorded.  The appellant 
denied hearing loss or ear trouble at that time.

On the authorized audiological evaluation in May 1985, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
5
LEFT
20
20
10
10
5

Speech recognition scores were not recorded.  The appellant 
denied hearing loss or ear trouble at that time.

On the authorized audiological evaluation in May 1989, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
15
5
0
10
5

Speech recognition scores were not recorded.  The appellant 
denied hearing loss or ear trouble at that time.

On the authorized audiological evaluation at separation from 
his last period of active service in June 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
10
10
LEFT
25
10
10
10
10

Speech recognition scores were not recorded.  The appellant 
denied hearing loss or ear trouble at that time.

As is evident from these results, the appellant did not have 
a hearing loss disability by the time of his separation from 
service.  See 38 C.F.R. § 3.385.  The evidence does show a 
shift in hearing acuity over time, ultimately resulting in a 
score outside the normal range at 500 dB in the left ear in 
June 1992.  

The appellant contends that his hearing loss and tinnitus are 
due to noise exposure during training exercises in his 
Reserve and National Guard service.  The appellant is 
competent to report such noise exposure.  See Layno, supra.  
He is also competent to report the presence of hearing 
difficulty and tinnitus.  Id.  The Board remands for a 
medical examination to determine whether a hearing loss or 
tinnitus disability the appellant has and the most likely 
etiology of the disability(ies), to include inservice noise 
exposure.  See McLendon, supra.  

Nasal Problems

The appellant claimed service connection for nasal problems 
in his February 2006 statement.  The RO processed the claim 
as one for sinusitis, based on a current diagnosis of that 
disorder in the appellant's VA treatment records.  

As discussed above, the appellant's testimony before the 
Board is that he was injured in a motor vehicle accident in 
the 1980's while driving a military truck in a convoy.  He 
stated that he had injuries to most of his body because he 
was not wearing a seatbelt.  The appellant further contends 
that he broke his nose during the accident.  He claims that 
he has broken his nose repeatedly since then, including 
during other annual training, when his helmet slipped down 
and struck the bridge of his nose.  

The appellant's service treatment records do reflect a broken 
nose.  The appellant was seen for a nasal fracture after 
falling into a foxhole in June 1992.  The appellant reported 
a history of prior fractures at that time.  

The appellant has testified that he had surgery to repair a 
nasal deformity in 1988.  The appellant also reported this to 
a treating physician in September 2002 and again in May 2006.  

The Board has reviewed the file and can find no mention of 
nasal surgery prior to 2002.  The appellant underwent right 
knee surgery in January 1996.  At the time, he reported a 
prior surgical history of only undergoing the small bowel 
surgery in 1987.  Later records from 2000 and 2001 make no 
mention of nasal surgery.

The appellant was assaulted in June 2002, resulting in 
several injuries to the face.  A July 2002 x-ray indicated a 
nasal bone fracture, without any other bony abnormality.  
There was no notation of evidence of past fracture.  

The appellant has not been evaluated to determine whether he 
has a current disability as a result of his inservice 
fracture.  The Board is unsure whether one exists due to the 
July 2002 x-ray which was not noted to show any prior 
evidence of breaks.  The Board finds that a medical 
examination is warranted to determine whether the appellant 
has a current disability as a result of his inservice nasal 
fracture.


Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the appellant's 
treatment records from the various sources 
identified in the appellant's July 2009 
statements.  Records from Drs. Amoah, 
Coletti, Colon, Crespo, Leal, Linardos, 
Patel, Sak, Shah, Wittenberg, and Van 
Winkle and from the facilities at Bayonet 
Point Regional Medical Center, the Newport 
Richey Community Hospital, Harbor 
Behavioral, the North Bay Hospital, Nix 
Health Care System and the Radiology 
Associates must be obtained.  

All actions taken by the RO and responses 
provided, encompassing both requests and 
responses to requests, should be 
associated with the claims file as well.  

2.  After obtaining the records to the 
extent possible, schedule the appellant 
for appropriate VA examinations to 
determine (1) the diagnosis of any knee, 
psychiatric, left elbow, wrist or hand, 
hearing loss or tinnitus, or nasal 
disorder(s) which may be present, and (2) 
whether any such disorder is as likely as 
not etiologically related to the inservice 
complaints as described in the REMAND 
section above.  The entire claims folder 
and a copy of this REMAND must be made 
available to the physician.  All indicated 
studies should be conducted, and the 
results reviewed before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.  In particular, the 
examiners should discuss whether the 
specific inservice events described in the 
REMAND section above are the likely 
etiological causes of the appellant's 
current disabilities.  

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

